Exhibit 10.1

NETAPP, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between _____________ (“Executive”) and NetApp, Inc. (the
“Company”), effective as of ____________________ (the “Effective Date”).

RECITALS

1.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of
control.  The Compensation Committee of the Board of Directors of the Company
(the “Committee”) recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities.  The Committee has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control of the Company.

2.The Committee believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.

3.The Committee believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment following a Change
of Control.  These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

4.Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.Term of Agreement.  This Agreement will have an initial term of three (3)
years commencing on the Effective Date (the “Initial Term”).  On the third (3rd)
anniversary of the Effective Date, this Agreement will renew automatically for
additional, one (1) year terms (each, an “Additional Term” and together with the
Initial Term, the “Term”), unless either party provides the other party with
written notice of nonrenewal at least twelve (12) months prior to the date of
automatic renewal.  Notwithstanding the foregoing provisions of this paragraph,
(a) if a Change of Control occurs at any time during the Term and there are
fewer than twenty-four (24) months remaining in the Term, the term of this
Agreement will extend automatically through the date that is twenty-four (24)
months following the effective date of the Change of Control, or (b) if an
initial occurrence of an act or omission by the Company constituting the grounds
for “Good Reason” in



--------------------------------------------------------------------------------

accordance with Section 6(e) hereof has occurred (the “Initial Grounds”), and
the expiration date of the Company cure period (as such term is used in
Section 6(e)) with respect to such Initial Grounds could occur following the
expiration of the Term, the term of this Agreement will extend automatically
through the date that is ninety (90) days following the expiration of such cure
period, but such extension of the term will only apply with respect to the
Initial Grounds.  If Executive becomes entitled to severance benefits under
Section 3 during the term of this Agreement, the Agreement will not terminate
until all of the obligations of the parties hereto with respect to this
Agreement have been satisfied.

2.At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable
law.  As an at-will employee, either the Company or Executive may terminate the
employment relationship at any time, with or without Cause.  Upon a termination
of employment for any reason, the Company will pay Executive all accrued but
unpaid vacation (if applicable), expense reimbursements, wages, and other
benefits due to Executive under any Company-provided plans, policies, and
arrangements (the “Accrued Benefits”).  In addition to the Accrued Benefits,
Executive may be entitled to receive certain severance benefits as set forth in
Section 3.  

3.Severance Benefits.

(a)Termination without Cause or Resignation for Good Reason in Connection with a
Change of Control.  If the Company terminates Executive’s employment with the
Company without Cause (and not by reason of Executive’s death or Disability) or
if Executive resigns from such employment for Good Reason, and such termination
occurs during the period that is on or within twenty-four (24) months after the
first Change of Control that occurs after the Effective Date (the “Change of
Control Period”), and Executive signs and does not revoke a separation agreement
and release of claims with the Company (in substantially the form attached
hereto as Exhibit A (the “Release”)), then, subject to Section 3(b), Executive
will receive the following from the Company:

(i)Salary Severance Payment.  Executive will receive a lump sum severance
payment (less applicable withholding taxes) equal to the sum of (A) [For the CEO
200%; for the other executives 150%] of Executive’s annual base salary as in
effect immediately prior to Executive’s termination date or (if greater) at the
level in effect immediately prior to the Change of Control, and (B) For the CEO
200%; for the other executives 150%] of Executive’s target annual bonus as in
effect immediately prior to Executive’s termination date or (if greater) at the
level in effect immediately prior to the Change of Control.

(ii)Bonus Severance Payment.  A single, lump sum, cash payment equal to the
greater of (A) Executive’s annual target bonus in effect for the fiscal year in
which the termination occurs, or (if greater) in effect immediately prior to the
Change of Control, or (B) the bonus Executive would receive for the fiscal year
during which the termination occurs based on actual performance being accrued
for financial accounting purposes at the time of termination against the
performance goals applicable to Executive’s bonus arrangement in effect
immediately prior to Executive’s termination date, in either case, which will be
pro-rated for the period during the fiscal year Executive was employed by the
Company.

-2-

--------------------------------------------------------------------------------

(iii)Equity Awards.  All outstanding Equity Awards subject to time-based vesting
will vest as to that portion of the Equity Award that would have vested through
the forty-eight (48) month period from Executive’s termination date had
Executive remained employed through such period.  Additionally, unless otherwise
provided in the applicable award agreement, Executive will be entitled to
accelerated vesting as to an additional 100% of the then unvested portion of all
of Executive’s outstanding Equity Awards that are scheduled to vest pursuant to
performance-based criteria, if any.  Executive will have one (1) year following
the date of his or her termination in which to exercise any outstanding stock
options or other similar rights to acquire Company common stock; provided,
however, that such post-termination exercise period will not extend beyond the
original maximum term of the stock option or other similar right to acquire
Company common stock.

(iv)Continued Employee Benefits.  If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents, within the
time period prescribed pursuant to COBRA, the Company will reimburse Executive
for the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination) until the earlier of (A) a period
of [twenty-four (24) months for the CEO; eighteen (18) months for the other
executives] from the last date of employment of the Executive with the Company,
(B) the date upon which Executive and/or Executive’s eligible dependents becomes
covered under similar plans, or (C) the date upon which Executive ceases to be
eligible for coverage under COBRA.  COBRA reimbursements will be made by the
Company to Executive consistent with the Company’s normal expense reimbursement
policy.  Notwithstanding the first sentence of this Section 3(a)(iii), if the
Company determines in its sole discretion that it cannot provide the foregoing
benefit without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
lump-sum payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue Executive’s group health coverage in effect
on the termination of employment date (which amount will be based on the premium
for the first month of COBRA coverage), multiplied by [twenty-four (24) for the
CEO; eighteen (18) for the other executives], which payment will be made
regardless of whether Executive elects COBRA continuation coverage.  For the
avoidance of doubt, the taxable payment in lieu of COBRA reimbursements may be
used for any purpose, including, but not limited to continuation coverage under
COBRA, and will be subject to all applicable tax withholdings.

(b)Timing of Severance Payments.  The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking the Release, which must become effective and irrevocable no later than
the sixtieth (60th) day following the day on which the termination occurs (the
“Release Deadline Date”).  Any severance payments or benefits under this
Agreement will be paid on, or, in the case of installments, will not commence
until, the tenth (10th) day following the date the Release becomes effective and
irrevocable (the “Release Effective Date”) or, if later, such time as required
by Section 3(e)(i), except that the acceleration of vesting of Equity Awards not
subject to Section 409A will become effective on the Release Effective
Date.  Except as required by Section 3(e)(i), any lump sum or installment
payments that would have been made to Executive during the period between the
date of Executive’s separation from service and the tenth (10th) day following
the Release Effective Date but for the

-3-

--------------------------------------------------------------------------------

preceding sentence will be paid to Executive on the tenth (10th) day following
the Release Effective Date, and the remaining payments will be made as provided
in this Agreement.  If the Release does not become effective and irrevocable by
the Release Deadline Date, Executive will forfeit any right to severance
payments or benefits under this Agreement.  If Executive should die before all
of the severance amounts have been paid, such unpaid amounts will be paid in a
lump sum payment promptly following such event to Executive’s designated
beneficiary, if living, or otherwise to the personal representative of
Executive’s estate.  In no event will severance payments or benefits be paid or
provided until the Release actually becomes effective and irrevocable.

(c)Voluntary Resignation; Termination for Cause; Disability; Death.  If
Executive’s employment with the Company terminates (i) voluntarily by Executive
(other than for Good Reason during the Change of Control Period), (ii) for Cause
by the Company, (iii) as a result of Executive’s Disability or due to
Executive’s death, or (iv) for any reason other than as provided in Section
3(a), then Executive will not be entitled to receive severance or other benefits
except for those (if any) as may then be established under the Company’s then
existing severance and benefits plans and practices or pursuant to other written
agreements with the Company.

(d)Exclusive Remedy.  In the event of a termination of Executive’s employment as
set forth in Section 3(a), the provisions of Section 3 are intended to be and
are exclusive and in lieu of any other rights or remedies to which Executive or
the Company may otherwise be entitled, whether at law, tort or contract, in
equity, or under this Agreement (other than as set forth in
Section 4).  Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment following a Change of Control
other than those benefits expressly set forth in this Section 3.  If Executive
becomes entitled to any cash severance, continued health coverage benefits, or
vesting acceleration of any equity awards (other than under this Agreement) by
operation of applicable law, then the corresponding severance payments and
benefits under this Agreement will be reduced by the amount of such other
benefits paid or provided to Executive.

(e)Section 409A.  

(i)Notwithstanding anything to the contrary in this Agreement, if (A) Executive
is a “specified employee” within the meaning of Section 409A of the Code and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of Executive’s termination (other than due to death), and (B) the
severance payable to Executive, if any, pursuant to this Agreement, together
with any other severance payments or separation benefits payable to Executive,
are considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”), then the Deferred Compensation Separation
Benefits that are payable within the first six (6) months following Executive’s
separation from service will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service.  All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Notwithstanding anything herein
to the contrary, if Executive dies following his or her termination but prior to
the six (6) month anniversary of his or her separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment

-4-

--------------------------------------------------------------------------------

schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.  Notwithstanding
anything to the contrary in this Agreement, no Deferred Compensation Separation
Benefits will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

(ii)Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(iii)Amount paid under the Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(iv)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

4.Accrued Compensation.  On any termination of Executive’s employment with the
Company, Executive will be entitled to receive all expense reimbursements,
wages, benefits due to Executive under any Company-provided plans, policies, and
arrangements, and applicable law.

5.Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 4, would be subject to the excise tax imposed by Section
4999 of the Code, then Executive’s severance benefits under
Section 3(a) will be either:

(a)delivered in full, or

(b)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that severance and

-5-

--------------------------------------------------------------------------------

other benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments in reverse chronological order
(that is, the cash payment owed on the latest date following the occurrence of
the event triggering the excise tax will be the first cash payment to be
reduced); (ii) cancellation of Equity Awards that were granted “contingent on a
change in ownership or control” within the meaning of Code Section 280G (if two
or more Equity Awards are granted on the same date, each award will be reduced
on a pro-rata basis); (iii) reduction of the accelerated vesting of Equity
Awards in the reverse order of date of grant of the awards (i.e., the vesting of
the most recently granted Equity Awards will be cancelled first and if more than
one Equity Award was made to Executive on the same date of grant, all such
awards will have their acceleration of vesting reduced pro rata); and (iv)
reduction of employee benefits in reverse chronological order (i.e., the benefit
owed on the latest date following the occurrence of the event triggering the
excise tax will be the first benefit to be reduced).  In no event will the
Executive have any discretion with respect to the ordering of payment
reductions.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5.  The Company will bear all costs the
Accountants may incur in connection with any calculations contemplated by this
Section 5.

6.Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

(a)Cause.  “Cause” will mean:

(i)Executive’s continued intentional and demonstrable failure to perform his or
her duties customarily associated with Executive’s position as an employee of
the Company or its respective successors or assigns, as applicable (other than
any such failure resulting from Executive’s mental or physical Disability) after
Executive has received a written demand of performance from the Company which
specifically sets forth the factual basis for the Company’s belief that
Executive has not devoted sufficient time and effort to the performance of his
or her duties and has failed to cure such non-performance within thirty (30)
days after receiving such notice (it being understood that if Executive is in
good-faith performing his or her duties, but is not achieving results the
Company deems satisfactory for Executive’s position, it will not be considered
to be grounds for termination of Executive for “Cause”);

(ii)Executive’s conviction of, or plea of nolo contendere to, a felony that the
Board of Directors of the Company (the “Board”) reasonably believes has had or
will have a material detrimental effect on the Company’s reputation or business;
or

-6-

--------------------------------------------------------------------------------

(iii)Executive’s commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against, and causing material
harm to, the Company or its respective successors or assigns, as applicable.

Executive will receive notice and an opportunity to be heard before the Board
with Executive’s own attorney before any termination for Cause is deemed
effective.  Notwithstanding anything to the contrary, the Board may immediately
place Executive on administrative leave (with full pay and benefits to the
extent legally permissible) but will allow reasonable access to Company
information, employees and business should Executive wish to avail himself or
herself and prepare for his or her opportunity to be heard before the Board
prior to the Board’s termination for Cause.  If Executive avails himself or
herself of his or her opportunity to be heard before the Board, and then fails
to make himself or herself available to the Board within thirty (30) days of
such request to be heard, the Board may thereafter cancel the administrative
leave and terminate Executive for Cause.  Likewise, if the Board fails to make
itself available to Executive and his or her counsel within thirty (30) days of
Executive’s request to be heard, Executive will be entitled to terminate his or
her employment with the Company and such termination will be treated as a
resignation by Executive for Good Reason.

(b)Change of Control.  “Change of Control” will mean the occurrence of any of
the following events:

(i)Change in Ownership of the Company.  A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (as such term is defined in Rule 13d-5 under the Securities Exchange Act
of 1934, as amended (“Exchange Act”)) (“Person”), acquires beneficial ownership
(as such term is defined in Exchange Act Rule 13d-3) of the stock of the Company
that, together with the stock held by such Person, constitutes more than 50% of
the total voting power of the stock of the Company; provided, however, that for
purposes of this subsection (i), (1) the acquisition of beneficial ownership of
additional stock by any one Person who is considered to beneficially own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change of Control; and (2) if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, direct or indirect beneficial ownership of 50% or more of
the total voting power of the stock of the Company or of the ultimate parent
entity of the Company, such event will not be considered a Change of Control
under this subsection (i).  For this purpose, indirect beneficial ownership
shall include, without limitation, an interest resulting from ownership of the
voting securities of one or more corporations or other business entities which
own the Company, as the case may be, either directly or through one or more
subsidiary corporations or other business entities; or

(ii)Change in Effective Control of the Company.  A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.  For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company,

-7-

--------------------------------------------------------------------------------

the acquisition of additional control of the Company by the same Person will not
be considered a Change of Control; or

(iii)Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or
acquisitions.  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

(c)Disability.  “Disability” will mean that the Employee has been unable to
perform his or her Company duties as the result of his or her incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement or 180 days in any consecutive twelve (12) month period,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Employee’s employment.  In the event that the Employee resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.

(d)Equity Awards.  “Equity Awards” will mean Executive’s outstanding stock
options, stock appreciation rights, restricted stock units, performance shares,
performance stock units and any other Company equity compensation awards.

(e)Good Reason.  “Good Reason” will mean Executive’s termination of employment
within ninety (90) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s consent:

(i)A material reduction of Executive’s authority or responsibilities, relative
to Executive’s authority or responsibilities in effect immediately prior to such
reduction, or a change in the Executive’s reporting position such that Executive
no longer reports directly to the officer position or its functional equivalent
to which Executive was reporting immediately prior to such change in reporting
position (unless Executive is reporting to the comparable officer position of

-8-

--------------------------------------------------------------------------------

the parent corporation in a group of controlled corporations following a Change
of Control) [or for the Chief Executive Officer: A material reduction of
Executive’s authority or responsibilities, relative to Executive’s authority or
responsibilities in effect immediately prior to such reduction; provided,
however, that a reduction of authority or responsibilities that occurs solely as
a necessary and direct consequence of the Company undergoing a Change of Control
and being made part of a larger entity will not be considered material (as, for
example, when the Chief Executive Officer of the Company remains the Chief
Executive Officer of the Company, or the business unit comprising the Company,
following a Change of Control even though he or she is not made the Chief
Executive Officer of the acquiring corporation). Notwithstanding the foregoing,
(x) any change which results in Executive ceasing to have the same functional
supervisory authority and responsibility (such as but not limited to the sales,
engineering, operations and all general and administrative (including, but not
limited to, finance) functions) for the Company, or the business unit comprising
the Company, following a Change of Control as Executive performed for the
Company prior to the Change of Control, or (y) a change in the Executive’s
reporting position such that Executive no longer reports directly to the Chief
Executive Officer or the Board of Directors of the parent corporation in a group
of controlled corporations following a Change of Control, will be deemed to
constitute a material reduction in Executive’s authority and responsibilities
constituting grounds for a Good Reason termination];

(ii)A material reduction in Executive’s base salary or target annual incentive
(“Base Compensation”) as in effect immediately prior to such reduction, unless
the Company (or Executive’s employer or the parent corporation in a group of
controlled corporations following a Change of Control) also similarly reduces
the Base Compensation of all other employees of the Company (or Executive’s
employer or the parent corporation in a group of controlled corporations
following a Change of Control) with positions, duties and responsibilities
comparable to Executive’s;

(iii)A material change in the geographic location at which Executive must
perform services (in other words, the relocation of Executive to a facility that
is more than thirty-five (35) miles from Executive’s current location);

(iv)Any purported termination of the Executive’s employment for “Cause” without
first satisfying the procedural protections, as applicable, required by the
definition of “Cause” set forth in that definition; or

(v)The failure of the Company to obtain the assumption of the Agreement by a
successor and/or acquirer and an agreement that Executive will retain the
substantially similar responsibilities in the acquirer or the merged or
surviving company as he or she had prior to the transaction.

The notification and placement of Executive on administrative leave pending a
potential determination by the Board that Executive may be terminated for Cause
will not constitute Good Reason.  

Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason”

-9-

--------------------------------------------------------------------------------

specifically identifying the acts or omissions constituting the grounds for Good
Reason and a reasonable cure period of not less than thirty (30) days following
the date of such notice.

(f)Section 409A Limit.  “Section 409A Limit” will mean the lesser of two (2)
times: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

7.Successors.

(a)The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8.Arbitration.  

(a)The Company and Executive each agree that any and all disputes arising out of
the terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released,  will
be subject to binding arbitration under the arbitration rules set forth in
California Code of Civil Procedure Sections 1280 through 1294.2, including
Section 1281.8 (the “Act”), and pursuant to California law.  Disputes that the
Company and Executive agree to arbitrate, and thereby agree to waive any right
to a trial by jury, include any statutory claims under local, state, or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the Family and Medical Leave Act,
the California Family Rights Act, the California Labor Code, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims.  The Company and Executive further understand that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

-10-

--------------------------------------------------------------------------------

(b)Procedure.  The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS
Rules”).  The Arbitrator will have the power to decide any motions brought by
any party to the arbitration, including motions for summary judgment and/or
adjudication, motions to dismiss and demurrers, and motions for class
certification, prior to any arbitration hearing.  The Arbitrator will have the
power to award any remedies available under applicable law, and the Arbitrator
will award attorneys’ fees and costs to the prevailing party, except as
prohibited by law. The Company will pay for any administrative or hearing fees
charged by the Arbitrator or JAMS except that Executive will pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fees as Executive would have instead paid had he or she filed a
complaint in a court of law.  The Arbitrator will administer and conduct any
arbitration in accordance with California law, including the California Code of
Civil Procedure, and the Arbitrator will apply substantive and procedural
California law to any dispute or claim, without reference to rules of conflict
of law.  To the extent that the JAMS Rules conflict with California law,
California law will take precedence.  The decision of the Arbitrator will be in
writing.  Any arbitration under this Agreement will be conducted in Santa Clara
County, California.

(c)Remedy.  Except as provided by the Act and this Agreement, arbitration will
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company.  Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.

(d)Administrative Relief.  Executive understand that this Agreement does not
prohibit him or her from pursuing any administrative claim with a local, state,
or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board.  This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.  Notwithstanding,
the Arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the Arbitrator will not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.

(e)Voluntary Nature of Agreement.  Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone.  Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him or her to understand the terms, consequences,
and binding effect of this Agreement and fully understand it, including that
Executive is waiving his or her right to a jury trial.  Finally, Executive
agrees that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.

9.Notice.

(a)General.  All notices and other communications required or permitted under
this Agreement shall be in writing and will be effectively given (i) upon actual
delivery to the party

-11-

--------------------------------------------------------------------------------

to be notified, (ii) upon transmission by email, (iii) twenty-four (24) hours
after confirmed facsimile transmission, (iv) one (1) business day after deposit
with a recognized overnight courier, or (v) three (3) business days after
deposit with the U.S. Postal Service by first class certified or registered
mail, return receipt requested, postage prepaid.  In the case of Executive,
notices will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing.  In the case of the Company,
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its President.

(b)Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 9(a) of this
Agreement.  Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice).  The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason will not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing his or her
rights hereunder.

10.Resignation.  The termination of Executive’s employment for any reason will
also constitute, without any further required action by Executive, Executive’s
voluntary resignation from all officer and/or director positions held at the
Company or any of its subsidiaries, and at the Board’s request, Executive will
execute any documents reasonably necessary to reflect the resignations.




-12-

--------------------------------------------------------------------------------

11.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b)Other Requirements.  Executive’s receipt of any payments or benefits under
Section 3 will be subject to Executive continuing to comply with the terms of
any confidential information agreement executed by Executive in favor of the
Company and the provisions of this Agreement.

(c)Waiver; Amendment.  No provision of this Agreement will be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Executive and by an authorized officer of the Company
(other than Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
will be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(d)Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(e)Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto and, except as provided herein, supersedes in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to the
subject matter hereof.  

(f)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).  Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

(g)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(h)Withholding.  All payments and benefits under this Agreement will be paid
less applicable withholding taxes.  The Company is authorized to withhold from
any payments or benefits all federal, state, local, and/or foreign taxes
required to be withheld from the payments or benefits and make any other
required payroll deductions.  The Company will not pay Executive’s taxes arising
from or relating to any payments or benefits under this Agreement.

(i)Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.




-13-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

COMPANY

NETAPP, INC.

By:

Title:

Date:

 

EXECUTIVE

By:

Title:____________________________________

Date:




-14-

--------------------------------------------------------------------------------

Exhibit A

Separation Agreement and Release of Claims

-15-

--------------------------------------------------------------------------------

[NETAPP LETTERHEAD]

 

[DATE]

 

 

[NAME]

[Street Address at termination]

[City, State & Zip at termination]

 

Dear [NAME]:

 

This letter confirms the agreement between NetApp, Inc., (the “Company” or
“NetApp”) and you regarding the terms of your separation from the Company as of
[insert date] ________ (your “Termination Date”).

1.Severance Benefits.  In consideration for your signing this agreement, you
will receive the severance benefits set forth in Section 3 of the Change of
Control Severance Agreement between you and the Company effective as of
__________ (the “Change of Control Severance Agreement”), subject to the
conditions set forth herein and the Change of Control Severance Agreement.

2.Return of Company Property.  You have returned to the Company all Company
property in your possession.

3.Maintaining Confidential Information.  You agree not to disclose any
confidential information you acquired, while an employee of the Company, to any
other person or use such information in any manner that is detrimental to the
Company’s interests, per NetApp’s Proprietary Information and Inventions
Agreement (the “Proprietary Information Agreement”), which you signed when you
were hired and you further agree to honor the terms of that agreement, including
those terms which survive your employment with the Company.

4.Acknowledgement of Payment of Wages.  Except for any severance benefits set
forth in Section 1, by your last day worked you will have received your final
paycheck which will include a final payment for wages through your Termination
Date, salary, bonuses, if any, employee stock purchase plan reimbursement,
accrued but unused vacation pay and any similar payments due from NetApp, less
applicable taxes and 401k deduction, if applicable, as of the Termination
Date.  You acknowledge that NetApp does not owe you any other amounts, except
any valid un-reimbursed business expenses that you will submit to the Company.  

5.General Release of the Company.  You understand that by agreeing to this
release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred as of the date you sign this agreement.

a)On behalf of yourself and your heirs and assigns, you hereby release and
forever discharge the “Releasees” hereunder, consisting of the Company, and each
of its owners, shareholders, affiliates, divisions, predecessors, successors,



--------------------------------------------------------------------------------

assigns, agents, directors, officers, partners, employees, and insurers, and all
persons acting by, through, under or in concert with them, or any of them, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, loss, cost or expense, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which you now have or may hereafter have against the Releasees, or any of them,
by reason of any matter, cause, or thing whatsoever from the beginning of time
to the date hereof, including, without limiting the generality of the foregoing,
any Claims arising out of, based upon, or relating to your hire, employment,
remuneration or resignation by the Releasees, or any of them, including any
Claims arising under Title VII of the Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act, as amended; the Equal Pay Act, as amended;
the Fair Labor Standards Act, as amended; the Employee Retirement Income
Security Act, as amended; the California Fair Employment and Housing Act, as
amended; the California Labor Code; and/or any other local, state or federal law
governing discrimination in employment and/or the payment of wages and benefits.

Notwithstanding the generality of the foregoing, you do not release the
following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
workers’ compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA;

(iv)Claims to any benefit entitlements vested as the date of your employment
termination, pursuant to written terms of any Company employee benefit plan;

(v)Claims to any severance benefits due and owing pursuant to Section 1;

(vi)Claims that cannot be released as a matter of law, including, but not
limited to: (1) your right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give you the right
to recover any monetary damages against the Company; your release of claims
herein bars you from recovering such monetary relief from the

-2-

--------------------------------------------------------------------------------

Company); (2) claims under Division 3, Article 2 of the California Labor Code
(which includes California Labor Code section 2802 regarding indemnity for
necessary expenditures or losses by employee); and (3) claims prohibited from
release as set forth in California Labor Code section 206.5 (specifically “any
claim or right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made”); and

(vii)Claims under the terms of any indemnification agreement entered into
between you and the Company.

b)YOU ACKNOWLEDGE THAT YOU ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL
CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

c)You acknowledge that you are waiving and releasing any rights you may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that this
waiver and release is knowing and voluntary.  You and the Company agree that
this waiver and release does not apply to any rights or claims that may arise
under ADEA after the effective date of this agreement.  You acknowledge that the
consideration given for this release is in addition to anything of value to
which you were already entitled.  You further acknowledge that you have been
advised by this agreement that (a) you should consult with an attorney before
signing this agreement; (b) you have up to twenty-one (21) days within which to
consider this agreement; (c) you have seven (7) days following your signing this
agreement to revoke it; (d) this release will not be effective until the
revocation period has expired; and (e) nothing in this agreement prevents or
precludes you from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.  In the event you sign this agreement and return it to the Company
in less than the 21-day period identified above, you hereby acknowledge that you
have freely and voluntarily chosen to waive the time period allotted for
considering this agreement.

-3-

--------------------------------------------------------------------------------

6.Severability.  The provisions of this agreement are severable.  If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

7.Choice of Law/Venue.  This agreement will be governed by the laws of the State
of California, without regard for choice-of-law provisions.  You consent to
personal and exclusive jurisdiction and venue in the State of California.

8.Voluntary and Knowing Agreement.  You represent that you have thoroughly read
and considered all aspects of this agreement, that you understand all its
provisions and that you are voluntarily entering into this agreement.  

9.Effective Date.  You have seven (7) days after you sign this agreement to
revoke it.  This agreement will become effective on the eighth (8th) day after
you sign this agreement, so long as it has been signed by both parties and has
not been revoked by you before that date.

10.Entire Agreement; Amendment.  This agreement, together with the Change of
Control Severance Agreement, Proprietary Information Agreement, and agreements
relating to your equity incentive awards, set forth the entire agreement between
you and the Company and supersedes any and all prior oral or written agreements
or understanding between you and the Company concerning the subject
matter.  This agreement may not be altered, amended or modified, except by a
further written document signed by you and the Company.

If the above accurately reflects your understanding, please date and sign the
enclosed copy of this letter in the places indicated below and return it to
Human Resources.

Respectfully,

 

 

_________________________

[Name]

[Job Title]

 

Accepted and agreed to on ___________________________.

(Date)

 

[NAME]

 

_________________________________________________________________________

Current Mailing Address (Severance check(s) will be mailed to this address and
NetApp will update your records to reflect this address if it is different than
the address on file).

 

Encl.

-4-